Citation Nr: 0120466	
Decision Date: 08/09/01    Archive Date: 08/14/01	

DOCKET NO.  95-07 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to a rating in excess of 30 percent for 
bronchitis, chronic obstructive pulmonary disease, and 
histoplasmosis for the period from April 7, 1992, to February 
25, 2000.


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Neil Reiter, Counsel




INTRODUCTION

The veteran served on active duty from February 1966 to 
December 1967.

The veteran was granted service connection for chronic 
bronchitis in July 1970, and a noncompensable evaluation was 
assigned.  He was also granted service connection for 
hypertensive vascular disease, and this disability was 
evaluated as 10 percent disabling, effective from July 22, 
1971.

In August 1977, the Board denied the veteran's claim for 
entitlement to a compensable evaluation for bronchitis.  The 
disability rating was then increased to 10 percent in a 
rating action dated in December 1979.  

In decisions in November 1984 and June 1987, the Board denied 
the veteran's appeals for a rating in excess of 10 percent 
for his respiratory disorder.  

In April 1993, the veteran reopened his claim for an 
increased rating for his respiratory disorder.  In a rating 
in February 1994, the regional office (RO) determined that, 
while histoplasmosis was not of service origin, the symptoms 
resulting from histoplasmosis could not be dissociated from 
the symptoms of the veteran's service-connected respiratory 
disorder, diagnosed as chronic bronchitis with chronic 
obstructive pulmonary disease, and that the veteran's overall 
disability should be evaluated as 30 percent disabling, 
effective from April 7, 1992.  That date was established as 
the effective date for the increase because it was the date 
of reported treatment within a year prior to the receipt of 
the April 1993 claim.  Pursuant to 38 C.F.R. § 3.157, such a 
report may constitute an informal claim if a formal claim is 
subsequently received within one year.  Benefits may be 
awarded based on the date of an informal claim.  As discussed 
more fully below, the effective date was appealed by the 
veteran and denied in a Board decision of March 1997 which 
was not further appealed and has become final.  

Subsequently, the RO granted service connection for 
histoplasmosis in a rating action in February 1995, and 
continued the 30 percent evaluation for the veteran's 
service-connected respiratory condition.  The veteran then 
disagreed with this rating determination, requesting an 
increased rating, and an earlier effective date for the grant 
of 30 percent for his respiratory disorder.  The RO denied 
these claims, and the veteran perfected his appeal relating 
to these two issues.

In October 1996, the Board remanded the two issues for 
additional adjudication.  In March 1997, the Board denied the 
appeal for an effective date for the 30 percent evaluation 
for bronchitis, with chronic obstructive pulmonary disease 
and histoplasmosis, prior to April 7, 1992.  The Board 
remanded the issue of entitlement to an increased rating for 
the veteran's respiratory disorder for an additional 
examination of the veteran and additional adjudication.  
After the requested development was completed, the RO again 
denied the veteran's claim.  The appeal was then returned to 
the Board.

In June 1998, the Board denied the veteran's claim for a 
rating in excess of 30 percent for the service-connected 
respiratory disorder.  The veteran then appealed the question 
of an increased rating for the respiratory disorder to the 
United States Court of Appeals for Veterans Claims (the 
Court).

In mid-March 1999, the appellant filed a motion with the 
Court to supplement the record with treatment records from 
the Louisville, Kentucky, Department of Veterans Affairs (VA) 
Medical Center dated in 1997 and 1998.

Later in March 1999, the Secretary of the VA filed a motion 
with the Court for a remand in response to the appellant's 
motion to supplement the record.  The Secretary's motion for 
remand indicated that the veteran's medical records in his 
claims file were incomplete, and that there were VA medical 
records constructively of record before the Board, which were 
not considered by the Board.  The Secretary presented a 
declaration from the Chief of Medical Information Services at 
the Louisville, Kentucky, Medical Center stating that there 
four volumes of records relating to the appellant at such 
facility, including treatment records from 1996 to the 
present.  The Secretary's motion also indicated that other 
records needed to be obtained, including a report of a 
September 1996 chest X-ray.  The appellant filed a motion in 
opposition to the Secretary's motion for remand.

In April 1999, the Court granted the Secretary's motion.  The 
Court determined that there were significant material 
documents that were constructively before the Board, 
including VA outpatient treatment records since 1995, and 
that such records had not been considered by the Board.  
Under the circumstances, the Court indicated that a remand to 
the Board was appropriate so that the Board could obtain 
these records and readjudicate the appellant's claim.  The 
Court vacated the June 1998 Board decision, and remanded the 
case to the Board for appropriate action.

In January 2000, the Board remanded the veteran's claim for 
an increased rating for his respiratory disorder to obtain 
additional records and to provide for additional 
adjudication.

The RO obtained the veteran's various outpatient treatment 
reports thereafter.  In addition, another examination of the 
veteran was conducted.

In a March 2001 rating, the RO granted a 100 percent 
evaluation for the veteran's respiratory disorder, effective 
from February 25, 2000.  The RO also granted a 60 percent 
evaluation for the veteran's cardiovascular condition, 
effective from January 12, 1998, and a 100 percent evaluation 
for this disability, effective from November 24, 1999.  The 
combined evaluation for the service-connected disabilities 
was 70 percent, effective from January 12, 1998, and 100 
percent from November 24, 1999.  In addition, the veteran was 
found entitled to special monthly compensation benefits, 
effective from February 25, 2000.

Currently, the question before the Board remains whether the 
veteran is entitled to a rating in excess of 30 percent for 
his respiratory disorder for any part of the period from 
April 7, 1992 to the date that a 100 percent evaluation was 
assigned for this disability, or February 25, 2000.  This is 
the only question currently before the Board.  In this 
regard, the Board notes that there has been no claim for a 
total rating by reason of individual unemployability for the 
period from January 12, 1998.  While such a claim might be 
inferred from the rating action of March 2001, and the 
evidence upon which such rating was predicated, without a 
recognized claim or an initial rating determination, the 
Board has no jurisdiction at this time relating to such 
issue.  This matter is called to the attention of the RO for 
further consideration and possible action.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's claim for an 
increased rating for his respiratory disorder.

2.  Between April 7, 1992, and February 25, 2000, the 
veteran's respiratory disorder was manifested by early 
emphysematous changes, and mild to moderate ventilatory 
impairment confirmed by objective pulmonary function studies; 
he did not have marked impairment of health, severe 
productive cough, active histoplasmosis since 1988, or 
dyspnea on slight exertion.

3.  Pulmonary function studies during this period of time 
that were successfully completed showed FEV-1 of at least 56 
to 70 percent predicted, or FEV-1/FVC of 56 to 70 percent; 
the tests were unable to measure maximum oxygen consumption 
or DLCO due to the veteran's lack of cooperation.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for the 
veteran's respiratory disorder for any part of the period 
from April 7, 1992 to February 25, 2000 have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.96, Part 4, Codes 6600, 6603, 6604, 6834 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On appeal, the veteran maintains that his respiratory 
disorder, in essence, was severely and totally disabling for 
the period between 1992 and 2000.  He contends that he had a 
chronic cough, shortness of breath, and an inability to 
tolerate even slight exercise as the result of his service-
connected respiratory disorder.

I.  Background.

The service medical records show that the veteran received 
extensive medical attention for hypertension, chronic 
bronchitis, and a psychiatric disorder first diagnosed as 
psychophysiological reaction of the respiratory system, and 
later determined to be a personality disorder with recurrent 
anxiety.

Various VA medical records in the 1980's show that the 
veteran was treated on occasion for respiratory complaints, 
with diagnoses of chronic obstructive pulmonary disease and 
pulmonary histoplasmosis.  A VA examination in 1986 indicated 
that the veteran's exercise tolerance on level ground in good 
weather was one-half mile.  Pulmonary function studies could 
not be interpreted due to suboptimal patient effort.  Another 
VA examination in August 1986 again showed suboptimal patient 
effort on pulmonary function testing which would not allow 
interpretation.

VA outpatient treatment reports for 1990 show treatment for 
various disabilities unrelated to the service-connected 
respiratory disorder.  In March 1990, his lungs were clear, 
and his respiratory disability, diagnosed as chronic 
obstructive pulmonary disease/histoplasmosis, was described 
as stable.  In May 1990, the lungs were clear, and a chest X-
ray showed no acute changes.  The condition was again 
described as stable.

In early 1993, a claim for an increased rating for the 
respiratory disorder was received from the veteran, and he 
indicated that this disability had increased in severity 
recently.

VA outpatient treatment reports in April 1992 indicate that 
the veteran had mild chronic obstructive pulmonary disease, 
with recurrent bronchitis, but that he was doing well and 
that the chronic obstructive pulmonary disease was stable.  
In July 1992, the chest was clear to auscultation and 
percussion.  In August 1992, he complained of chronic phlegm, 
but the lungs were clear.  The diagnostic assessment was mild 
chronic obstructive pulmonary disease.  In December 1992, 
physical examination showed the lungs were clear and that the 
chronic obstructive pulmonary disease was stable.  Laboratory 
studies in December 1992 showed FEV at 1 second of 78 percent 
and FEV 1/FVC was 70 percent.  A mild obstructive ventilatory 
defect was diagnosed.  A chest X-ray showed some increase in 
the size of the small infiltrates in the left upper lobe, and 
some evidence of emphysema.

In April 1993, the chronic obstructive pulmonary disease was 
described as stable.  In May 1993, the veteran complained 
that he had shortness of breath when walking 100 feet.  It 
was reported that oxygen saturation rates in April 1993 were 
92 percent.  His lungs were clear, and the diagnostic 
assessment was mild chronic obstructive pulmonary disease.

On a VA examination in June 1993, the veteran indicated that 
he had dyspnea on slight exertion and productive sputum, 
which was white.  It was also noted that he had a current 
working diagnosis of histoplasmosis.  A chest X-ray dated in 
January 1993 was interpreted as showing no change from the 
December 1992 X-ray examination, and again noted mild 
emphysematous changes.  Pulmonary function studies showed a 
forced expiratory volume at 1 second of 94 percent.  A 
FEV-1/FVC ratio was 96 percent.  The diagnostic impression 
was slowing expanding flow rates consistent with early 
obstructive disease.  It was indicated that there was no 
significant change since the studies in December 1992.

Subsequently, the veteran submitted copies of service medical 
records showing that he tested positive for histoplasmosis in 
August 1966, and additional VA outpatient treatment reports 
for the period between September 1980 and May 1993.

A notation from an outpatient clinic in June 1993 noted that 
he had a cough, but clear phlegm, and negative hemoptysis for 
3 or 4 months.  VA pulmonary function studies in June 1994 
were not considered sufficient for interpretation due to 
suboptimal patient effort.

On a VA examination in December 1994, the veteran's history 
was reviewed.  It was indicated that a review of chest X-rays 
showed increased infiltrates in the upper lobes, bilaterally, 
in late 1985, which cleared in 1986, with chest X-rays taken 
since that time revealing persistent calcification and apical 
changes.  Chest X-rays since 1988 showed no active 
infiltrates, and were considered stable.  A CT scan in May 
1989 and a repeat CT scan in July 1994 showed calcification 
scarring in the upper lobes, consistent with histoplasmosis 
or other granulomatous disease.  There was no evidence of any 
active infiltrate process on these tests.  It was further 
noted that there was positive fungal serology for 
histoplasmosis in 1988.

On the examination, the veteran complained of chronic dyspnea 
on exertion at 200 to 300 feet on level ground or less than 
one-half flight of stairs.  He was described as obese, with a 
weight of 271 pounds.  He reported a persistent chronic 
cough, productive of clear and thick sputum.  On physical 
examination, there were decreased breath sounds bilaterally, 
with some crackles at the right base, as well as a pleural 
rub in the apex.  There was no clubbing, cyanosis, or edema 
of the extremities.  Oxygen saturation on room air was 94 
percent.  Laboratory studies showed a room air arterial blood 
gas with a small pH of 7.40, PCO2 of 37, and PI2 of 71, with 
a AA gradient of 35.  This test was interpreted as showing 
mild hypoxia with normal ventilation, and an abnormal AA 
gradient.  A chest X-ray showed no active disease, with 
persistent calcification and apical scarring bilaterally.  
Pulmonary function studies showed suboptimal performance, and 
the examiner was unable to interpret the pulmonary function 
studies.  The diagnostic assessment was chronic bronchitis, 
with no evidence of bronchiectasis.  The diagnosis also 
referred to an apparent history of histoplasmosis with no 
activity since 1988.

At a hearing at the regional office in September 1995, the 
veteran reviewed his medical history, and argued that a 
higher evaluation for his respiratory condition was warranted 
because of the inclusion of histoplasmosis as part of his 
service-connected disability.

VA outpatient treatment reports for 1994 and 1995 were 
received showing treatment for various service-connected and 
nonservice-connected disabilities.  In December 1994, the 
veteran complained of some shortness of breath and a cough.  
In February 1995, oxygen saturation was 91 percent, and the 
veteran was doing reasonably well.  It was noted that his 
obesity and diabetes mellitus were worse.  In August 1995, 
the veteran complained of some breathing difficulty in hot, 
humid weather.  Examination of the chest showed some 
scattered wheezes and crackles.  A chest X-ray was 
interpreted as showing no change since the last examination.  
The veteran complained of a cough for two days in September 
1995.  He was given Erythromycin and instructed to return if 
his symptoms worsened.

On a VA examination in June 1997, the veteran's history was 
again reviewed.  The veteran stated that his current 
mediations for his respiratory condition included 
Amoxicillin, Sulfa tablets, a cough suppressant, 
Aminophylline, and a bronchodilator inhaler.  It was noted 
that the veteran did have hypertension, diabetes, obesity, 
and a history consistent with obstructive sleep apnea.  He 
complained of occasional tightness in his chest for which he 
took Nitroglycerin.  His chest pain was not typical for 
myocardial ischemia.

On physical examination, he weighted 264.7 pounds.  Oxygen 
saturation on room air was 92 percent.  On examination of the 
respiratory system, there were decreased breath sounds 
throughout, with no crackles or wheezes.  A chest X-ray 
showed calcific changes in both upper lung fields, perhaps 
more prominent on the left than the right.  The X-ray 
appearance was similar to an X-ray of September 1996.  It was 
noted that pulmonary function studies in April 1997 were 
interpreted as showing suboptimal patient effort, and that 
spirometry, lung volumes, and diffuse incapacity were not 
interpretable.  There was mild hypoxemia and mild 
hyperventilation on the blood gases.  The veteran did not 
want to continue a pulse oximetry study on treadmill beyond 3 
minutes.  There was a mild decrease in oxygen saturation at 
rest.  This did not change significantly during the treadmill 
study.  The resting oxygen consumption as measured on a 
metabolic chart was 391 milligrams per minute.  

The diagnosis was history of histoplasmosis.  The degree of 
impairment was difficult to assess because none of the recent 
pulmonary function studies had been of optimal quality.  It 
was noted that the veteran did have some mild degree of 
oxygen desaturation at rest.  It was not known what happened 
to this with more than mild exertion because the veteran 
could not or would not tolerate higher work loads.  The 
examiner was uncertain how to better objectively quantify the 
degree of pulmonary dysfunction, as virtually all the tests 
other than arterial blood gases and pulse oximetry require 
optimal patient effort.

Pursuant to the Board's remand of January 2000, the veteran's 
remaining outpatient treatment reports for the period between 
1995 and December 1999 were obtained.  From September 1995 to 
December 1995, the veteran was treated for various 
disabilities unrelated to his respiratory condition.  

In December 1995, pulmonary function studies were again shown 
to be not interpretable because of suboptimal patient effort.  
FVC was 74 percent of predicted, and FEV-1 was 62 percent of 
predicted normal.  Lung volume showed vital capacity of 74 
percent of predicted normal and total lung capacity was 
88 percent of predicted normal.  The veteran was seen in the 
pulmonary clinic in early January 1996.  Weight was 270.5 
pounds.  It was noted that the veteran had been on long term 
antibiotics for his various disabilities.  He was being 
evaluated for clearance for surgery.  He indicated that his 
effort tolerance was 200 to 300 yards on level ground.  On 
physical examination, there were no crackles or wheezes.  It 
was concluded that he would be fine for surgery.

In May 1996, the veteran underwent pulmonary function studies 
which indicated obstructive airways, but were somewhat 
suboptimal.  It was suggested that the veteran should repeat 
the study when he was more capable.  FVC was 74 percent of 
predicted, FEV-1 was 60 percent of predicted and FEV-1/FVC 
was 81 percent of predicted.  In July 1996, the veteran 
appeared for a pulmonary evaluation and stated that he was 
feeling much better than before.  He denied any shortness of 
breath or cough.  Physical examination showed that the chest 
was clear.  He was described as stable, and instructed to 
continue with his medications.  A chest X-ray in September 
1996 showed multiple bilateral subclavicular calcifications 
secondary to old chronic inflammatory disease.  The study was 
otherwise normal, and the diagnostic impression was 
essentially normal chest.  

In January 1997, it was noted that the veteran was still 
smoking one pack of cigarettes per day.  The veteran reported 
that he was doing well on his medication.  He stated that he 
was having some whitish sputum when he coughed, and that 
there was mild shortness of breath on exercise.  Physical 
examination showed that the chest was clear, with no wheezes.  
A chest X-ray in January 1997 showed healed pulmonary 
calcifications and fibrosis bilaterally.  These were present 
in the previous September 1996 chest X-rays and remained 
little changed.

In March 1997, the veteran complained of a coughing spell, 
and then having pain in the right rib area.  A chest X-ray 
was essentially unchanged from a January 1997 chest X-ray, 
and there was no definite fracture of the ribs demonstrated.  
In April 1997, the veteran continued to complain of right-
sided chest pain.  A CT scan of the chest was interpreted as 
showing no change from a prior study in 1989.  It was 
indicated that the veteran had essentially unchanged nodules, 
representing calcified granulomas, that had been noted in 
1989.  On the same day, pulmonary function studies were 
attempted, but the examiner indicated that it was not 
possible to interpret the test due to patient's poor effort.  
DLCO was attempted on three occasions, but the veteran was 
unable to get the volume needed and had difficulty following 
commands.  The next day, a chest X-ray was interpreted as 
being essentially unchanged from a prior March 1997 X-ray.  
In early May 1997, the veteran complained of a cough of 
several weeks' duration, but noted that he was feeling 
better.  Physical examination showed that the chest was 
clear.

In July 1997, the veteran was being evaluated for other 
disabilities, and his chronic obstructive pulmonary disease 
was described as stable.  In August 1997, a chest X-ray was 
interpreted as showing no change.  The X-ray was interpreted 
as showing mild hyperinflation and chronic obstructive 
pulmonary disease, but no acute abnormality of the chest.  In 
September 1997, a chest X-ray showed that both lungs were 
well expanded, and showed the previously demonstrated 
pulmonary calcifications bilaterally.  Heart size was 
described as normal.  In October 1997, a chest X-ray showed 
that the lungs were hyperinflated and showed some 
emphysematous change.  The veteran had some cardiovascular 
problems in November 1997, and a chest X-ray continued to 
show the calcified densities.  A CT scan of the chest in 
December 1997 showed no change since the previous CT scan of 
April 1997. 

The veteran was seen for abdominal complaints in January 
1998, and his chest was described as clear.  Pulmonary 
evaluation later in January 1998, after surgery for 
diverticulitis, showed complaints of a cough with some 
whitish sputum.  Physical examination showed that the chest 
was clear.  He was instructed to continue with his 
medications.  In February 1998, he was seen for abdominal 
follow up, and examination of the chest showed some rhonchi.  
In March 1998, he was seen for unrelated problems, and the 
chest was described as clear.  In July 1998, the veteran 
stated that he was feeling good, and he indicated that he had 
no chest pain or shortness of breath.  A chest X-ray in July 
1998 again showed hyperinflated lungs bilaterally, with no 
effusions.  The heart was within normal limits.  There was no 
change since the November 1997 chest X-ray.  The diagnostic 
impression was findings compatible with emphysema and old 
granulomatous disease, no acute process.  In September 1998, 
the veteran complained of mild shortness of breath and a 
cough.  Physical examination showed some scattered crackles 
in the chest.

The veteran was treated for various unrelated disabilities 
for the next several months.  In April 1999, the chest was 
described as clear.  In May 1999, the veteran had various 
physical complaints, and complained of rhinitis and airway 
congestion.  He noted that he was taking multiple inhalers, 
and that he wanted to resume antibiotics.  Physical 
examination showed some basillar breath sounds and a 
prolonged expiratory phase.  Later in May 1999, examination 
of the chest showed no rales.  The veteran was seen in the 
emergency room in November 1999 complaining of a cough and 
increased clear sputum for about a month.  Physical 
examination of the chest showed decreased breath sounds and a 
few rhonchi.  A few days later he indicated that there was no 
shortness of breath.  On physical examination, there were a 
few crackles.  In December 1999 the veteran denied any recent 
chest pain or shortness of breath, but did note some poor 
exercise tolerance.

On February 25, 2000, the veteran was hospitalized for 
several days for treatment of congestive heart failure.  He 
complained of shortness of breath and paroxysmal nocturia 
dyspnea.  He also complained of dyspnea on exertion.  
Pulmonary function studies while hospitalized showed severe 
combined obstructive and restrictive ventilatory impairment.  
FVC was 36 percent of predicted, FEV-1 was 27 percent of 
predicted, VC was 40 percent of predicted, and TLC was 69 
percent of predicted.  He received treatment with some 
improvement and was discharged from the hospital.

On a VA examination in September 2000, the veteran's claims 
file and medical records were reviewed.  The veteran reported 
that he was still smoking one-half pack of cigarettes daily.  
He complained of a chronic productive cough that brought up 
yellow to green mucus, occasional hemoptysis, and prolonged 
coughing spells.  He stated that his appetite had decreased, 
that he tired easily, and that he had shortness of breath 
walking 20 to 30 feet.  A chest X-ray showed minimal degree 
of hyperinflation of the lungs and a normal heart.  The 
calcifications were described as unchanged since November 
1997.  Pulmonary function studies showed FVC, 57 percent of 
predicted, predrug use, and 48 percent post drug use.  FEV-1 
was 39 percent of predicted predrug use and 33 percent of 
predicted post drug use.  VC was 57 percent of predicted 
predrug use, and TLC was 87 percent of predicted predrug use.  
The diagnosis was severe obstructive ventilatory defect with 
no significant improvement after bronchodilators.

II.  Analysis.

Effective November 20, 2000, a new law was promulgated, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) which, in effect, amends the 
law relating to the duty to assist, the need for notice to 
the veteran concerning searching for and obtaining records, 
substantiating claims, providing VA examinations, and 
completing an application for compensation benefits.  The law 
also eliminated, in essence, the need to establish that a 
claim is well grounded.  The law applies to all claims 
pending on the date of enactment.  Pursuant to the VCAA, 
there is now an expanded duty to assist the veteran.

In this case, the Board finds that the expanded duty to 
assist the veteran has been met, in view of the various 
correspondence, statements of the case, Board decisions, and 
Court decision.  The veteran has been afforded notice of the 
required information needed to prove his claim, and an 
opportunity to provide such evidence.  He has been informed 
of the requirements necessary of an increased rating, and the 
evidence necessary to substantiate his claim.  VA medical 
records and outpatient treatment reports identified by the 
veteran have been obtained.  He has been provided VA 
examinations, and his outpatient treatment reports have been 
extensively reviewed.  In short, the regional office has now 
obtained all apparently available relevant evidence necessary 
for an equitable disposition of the veteran's claim for an 
increased rating.  The veteran's medical history and current 
clinical manifestations have been reviewed in the context of 
all applicable regulations.

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  Separate diagnostic codes 
identify the various disabilities.  In this regard, the Board 
is cognizant that the March 2001 rating action assigned a 100 
percent evaluation for the veteran's respiratory disorder, 
effective from February 25, 2000.  As previously indicated, 
the remaining issue is whether the veteran is entitled to a 
rating in excess of 30 percent for any of the appeals period, 
basically for any of the period from April 7, 1992, to 
February 25, 2000.  

The schedular criteria for rating respiratory disorders was 
amended effective October 7, 1996.  The veteran's appeal has 
been evaluated under the criteria in effect for the 
respiratory disorders prior to October 7, 1996, and after 
October 7, 1996, evaluating the respiratory disorder after 
October 7, 1996, under the criteria most favorable to the 
veteran.  Consistent with such analysis, the Board finds that 
under either the old or new criteria after October 7, 1996, 
the veteran is not entitled to a rating in excess of 30 
percent for the period from October 7, 1996, to February 25, 
2000.

Under Diagnostic Code 6600, in effect prior to October 7, 
1996, a 60 percent evaluation will be assigned for chronic 
bronchitis, where the disability is severe; with severe 
productive cough and dyspnea on slight exertion and pulmonary 
function studies indicative of severe ventilatory impairment.  
A 30 percent evaluation will be assigned where the disability 
is moderately severe, with persistent cough at intervals 
throughout the day, considerable expectoration, considerable 
dyspnea on exercise, rales throughout the chest, and 
beginning chronic airway obstruction.

Under the diagnostic criteria for chronic bronchitis in 
effect after October 7, 1996, a 60 percent evaluation will be 
assigned where FEV-1 is 42 to 55 percent of predicted value, 
or FEV-1/FVC is 40 to 55 percent of predicted normal, or DLCO 
(SB) is 40 to 45 percent of predicted normal, or maximum 
oxygen consumption is 15 to 20 ml/kg/permanent (with 
cardiorespiratory limit).  A 30 percent evaluation will be 
assigned where FEV-1 is 56 to 70 percent predicted of normal, 
or, FEV-1/FVC is 56 to 70 percent predicted of normal, or 
DLCO (SB) is 56 to 65 percent predicted of normal.

Under Diagnostic Code 6603, in effect prior to October 7, 
1996, a 60 percent evaluation will be assigned for pulmonary 
emphysema where the disability is severe; with exertional 
dyspnea sufficient to prevent climbing one flight of steps or 
walking one block without stopping; ventilatory impairment of 
a severe degree confirmed by pulmonary function tests with 
marked impairment of health.  A 30 percent evaluation will be 
assigned where the disability is moderate, with moderate 
dyspnea occurring after climbing one flight of steps or 
walking more than one block on a level surface and pulmonary 
function studies consistent with findings of moderate 
emphysema.

The criteria for the 60 and 30 percent evaluation for 
pulmonary emphysema and for chronic obstructive pulmonary 
disease after October 7, 1996, are the same as discussed for 
chronic bronchitis after October 7, 1996.  

In addition, a 50 percent evaluation may be assigned for 
histoplasmosis of the lung where there is chronic pulmonary 
mycosis requiring suppressive therapy with no more than 
minimal symptoms such as occasional minor hemoptysis or a 
productive cough.  A 30 percent evaluation will be assigned 
where there is chronic pulmonary mycosis with minimal 
symptoms such as occasional minor hemoptysis or productive 
cough.

When rating coexisting respiratory conditions, ratings will 
not be combined with each other, and a single rating will be 
assigned under the Diagnostic Code which reflects the 
predominant disability picture.  38 C.F.R. § 4.96.  Thus, the 
veteran may not receive separate ratings for chronic 
bronchitis, histoplasmosis, and/or chronic obstructive 
pulmonary disease. 

In reviewing the veteran's medical records to determine 
whether he was entitled to a rating in excess of 30 percent 
for any part of the period between April 1992 and February 
2000, it is noted that pulmonary function studies on various 
VA examinations, including the VA examinations in June 1994, 
December 1994, and June 1997 (studies earlier in the year) 
were insufficient for interpretation due to suboptimal effort 
by the veteran.  The same is true of pulmonary function 
studies noted on various outpatient treatment reports in 
December 1995 and May 1996.  CT scans and many chest X-rays 
during the entire period between 1992 and 2000 showed no 
essential change in the veteran's condition.  The evidence of 
a lack of significant change during the period between 1992 
and February 2000 was reinforced by the more reliable 
pulmonary function studies in December 1992 and June 1993, 
which showed only slight to moderate impairment of 
ventilatory function.  FEV-1 was reported as 78 percent and 
84 percent respectively, and FEV-1/FVC showed 70 percent and 
96 percent respectively on such occasions.  The veteran 
showed only mild impairment in blood gas evaluation on the 
December 1994 examination.

While the veteran has stated that he had increased dyspnea on 
exertion, was limited to walking 200 to 300 feet on level 
ground and could not climb a flight of stairs, his reported 
complaints were not been confirmed by objective testing, such 
as pulmonary function studies or blood gas studies.  The 
veteran has had many subjective complaints on examinations, 
but the outpatient treatment reports between 1992 and 
February 2000 show multiple physical problems which would 
interfere with his functioning, but only minimal symptoms 
related to his respiratory system, except for occasional and 
brief exacerbations of bronchitis or respiratory infections.  
Mainly, examinations on these outpatient treatment reports 
for this period of time showed that the chest was generally 
clear, the lungs appeared well expanded, and the veteran felt 
better quickly after brief bronchitis exacerbations.  Such 
exacerbation, as just indicated, appeared no more than on an 
average of once or twice yearly and quickly responded to 
medication.  Such exacerbations did not contribute to, or 
cause, a worsening in his overall pulmonary functioning.  
Again, various CT scans and X-rays during the entire period 
showed no essential change, and various outpatient visits 
after such exacerbations showed only minimal symptoms.

The veteran has a history of various subjective complaints, 
which have been considered, but these have generally been 
inconsistent with objective symptoms and testing between 1992 
and February 2000.  The veteran repeatedly has been unable or 
unwilling to comply with pulmonary test procedures.  He does 
have other medical problems, such as hypertension, other 
cardiovascular disease, obesity, and diabetes, which also may 
be implicated in an inability to function and exercise.  In 
essence, the veteran's complaints between 1992 and February 
2000 are not considered to be fully credible symptoms and 
manifestations of his pulmonary disability.  The examinations 
and credible tests, in essence, show that his pulmonary 
problems during this period of time were not severely 
disabling.  His ventilatory impairment was not severe when 
considering pulmonary function studies that were measurable 
because of patient effort.  The veteran did have a problem in 
March and April 1997 after a particularly bad coughing 
problem where he experienced pain in the ribs.  A chest X-ray 
ruled out a fractured rib, but the chest pain caused the 
veteran to have some difficulty breathing, as noted by the 
pulmonary function studies in April 1997.  However, even 
these studies were considered to be unreliable due to 
suboptimal effort.  

For the period between April 1992 and February 2000, the 
veteran did show early emphysematous changes, and mild to 
moderate ventilatory impairment confirmed by objective 
pulmonary function studies.  However, there was no marked 
impairment of health attributed to his pulmonary disability.  
He did have a cough, with some expectoration, but it was not 
a severe productive cough; furthermore, his complaints of 
dyspnea on slight exertion were not confirmed by objective 
testing.  Consequently, the veteran did not meet the criteria 
for a rating in excess of 30 percent for his respiratory 
disability under the criteria in effect prior to October 7, 
1996, or for the period from October 7, 1996 to February 25, 
2000.  

Further, he failed to meet the criteria for a 60 percent 
evaluation for his respiratory disability under the criteria 
in effect after October 7, 1996.  Basically, reliable 
pulmonary function studies did not show FEV-1 of 42 to 55 
percent of predicted value, or, FEV-1/FVC of between 40 to 
55 percent of predicted normal, or VLCO (SB) of between 40 to 
55 percent of predicted normal.  The maximum oxygen 
consumption was not shown to be 15 to 20 ml/Kg/per minute.  
In addition, the histoplasmosis was not shown to be active 
between 1992 and February 2000.  He was not taking a 
prescribed suppressant for this disease.

The Board is aware of the pertinent law and regulations 
relating to the effective date for the award of an increase 
of a veteran's disability.  See 38 U.S.C.A. § 5110 (West 
1991); 38 C.F.R. §§ 3.400, 3.401 (2000).  However, as 
previously indicated, the facts in this case to not 
demonstrate that it was ascertainable that there was any 
increase in the level of the veteran's respiratory disorder 
until he was hospitalized on February 25, 2000.  It was only 
on and after February 25, 2000 that the veteran objectively 
demonstrated severe ventilatory impairment, as demonstrated 
by pulmonary function studies, together with observable 
physical symptoms and manifestations.  The RO has correctly 
assigned an effective date of February 25, 2000 for the award 
of an increased rating for the respiratory disorder, as it 
was on such date that it was first found and ascertainable 
that such increase in disability had occurred.


ORDER

Entitlement to a rating in excess of 30 percent for 
respiratory disease for any part of the period from April 7, 
1992, to February 25, 2000, is not established.  The benefit 
sought on appeal is denied.



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals



 



